PER CURIAM.
AFFIRMED. See United States v. Matlock, 415 U.S. 164, 171, 171 n. 7, 94 S.Ct. 988, 39 L.Ed.2d 242 (1974) (holding that a third party’s “actual authority” to consent to a warrantless search by law enforcement officers is dependent on proof that the third party “possessed common authority over or other sufficient relationship to the premises or effects sought to be inspected,” and that “[t]he authority which justifies the third-party consent does not rest upon the law of property, ... but rests rather on mutual use of the property by persons generally having joint access or control for most purposes, so that it is reasonable to recognize that any of the co-inhabitants has the right to permit the inspection in his own right and that the others have assumed the risk that one of their number might permit the common area to be searched”).
WOLF, WEBSTER, and ROBERTS, JJ., concur.